Citation Nr: 1532436	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-05 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement an initial increased evaluation in excess of 30 percent for total abdominal hysterectomy (TAH), left salpingo-oophorectomy, and partial right oophorectomy. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 1987 and from January 1989 to January 2004.  This matter comes before the Board from January 2006 and December 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a January 2006 rating decision, the RO denied entitlement to service connection for a low back disorder.  Thereafter, the RO obtained service treatment records (STRs).  In a December 2007 rating decision, the RO reconsidered the claim pursuant to 38 C.F.R. § 3.156(c) and confirmed and continued the prior denial.

The Board notes that the Veteran filed a notice of disagreement (NOD) with the denial of service connection for bilateral hearing loss.  A statement of the case (SOC) was issued in March 2010.  In the Veteran's March 2011 substantive appeal, however, she limited her appeal to the issues as listed above.  Therefore, the Board finds that the issue is no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.

First, the Veteran contends that her low back disorder first manifested during active service and has existed since that time.  Her STRs document complaints of low back pain in November 1985 and October 2001.  The Veteran was afforded a VA examination in July 2007 during which the diagnosis was lower back strain; an x-ray revealed degenerative joint disease of the lumbar spine.  However, the examiner did not provide any etiological opinion at all.  As such, a VA examination is necessary to determine the nature and etiology of the claimed low back disorder.

Second, with respect to the service-connected TAH with left salpingo-oophorectomy, and partial right oophorectomy, remand is required for an examination.  The Veteran's STRs indicate that her uterus, left ovary, and part of the right ovary were removed in October 2003.  However, the July 2007 VA examiner reported that the Veteran underwent a TAH, incorrectly noting that the right ovary had been completely removed.  Moreover, the Veteran contends that she was not afforded a pelvic examination because she was menstruating on the day of the examination.  Accordingly, the Board finds that a VA examination is necessary to clarify the nature of the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

2.  Contact the appropriate VA Medical Center, including the VA Medical Center in Atlanta, Georgia, and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  After completing the above actions, schedule the Veteran for the appropriate examination to ascertain the nature and etiology of any lumbar spine disorder present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must provide all diagnoses of the lumbar spine.  If any of the following diagnoses are not noted, an explanation must be provided:  lumbar spine lumbago; lumbar spine degenerative joint disease; spondylosis. 

For each diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that it manifested during service, or is otherwise causally or etiologically related to her military service, including her alleged symptoms therein and since that time.  

In rendering the opinion, the examiner must specifically address the following: 1) a November 1985 STR showing complaints of low back pain; 2) an October 2001 Report of Medical History in which the Veteran responds "yes" with respect to recurrent back pain or any back problem; and 3) the Veteran's reports of back pain that onset during service and has existed since that time.  

4.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the current severity and manifestations of her service-connected TAH with left salpingo-oophorectomy and partial right oophorectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.

The examiner is to comment on the manifestations of the service-connected TAH with left salpingo-oophorectomy and partial right oophorectomy and report all signs and symptoms necessary for evaluation of the disability under the rating criteria.  In particular, the examiner must discuss whether there is removal of the uterus and complete or partial removal of one or both ovaries.  

Also, it would be helpful if the examiner could explain, to the best of his or her ability, the nature of the October 2003 surgery and provide a detailed explanation of what was removed at that time and any residuals.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




